260 F.2d 566
John Henry McFARLAND, Appellant,v.UNITED STATES of America, Appellee.
No. 13561.
United States Court of Appeals Sixth Circuit.
Oct. 22, 1958, Certiorari Denied Jan. 26, 1959, See 79 S.Ct.351.

Hayden C. Covington, Brooklyn, N.Y., Victor F. Schmidt, Columbus, Ohio, for appellant.
Henry J. Cook, U.S. Atty., Lexington, Ky., for appellee.
Before SIMONS and MARTIN, Circuit Judges, and THORNTON, District judge.
PER CURIAM.


1
This appellant, having waived trial by jury, was convicted by the district court for violation of Title 50 U.S.C.A.Appendix, 462, in refusing to be inducted for service in the armed forces of the United States, and was sentenced to two years' imprisonment.


2
For the reasons stated in the oral opinion of District Judge Swinford, we think the judgment of conviction and sentence should be upheld.  The facts of the case bring it within the principle of United States v. Nugent, 346 U.S. 1, 73 S.Ct. 991, 97 L.Ed. 1417.


3
In the instant case, the defendant-appellant, in compliance with the doctrine of the Nugent case, was furnished a fair resume of any adverse evidence in the report of the investigator.  He was not entitled to the production of all the investigative records of the Federal Bureau of Investigation.


4
Accordingly, the judgment of the United States District Court is affirmed.